 



Exhibit 10.18
HORNE INTERNATIONAL, INC.
WORKING CAPITAL TERM SHEET
April 10, 2008

     
 
   
Borrower:
  Horne International, Inc., a Delaware corporation (“Borrower”)
 
   
Lender:
  Darryl K. Horne (“Lender”)
 
   
Loan Amount:
  $500,000.00 ("Loan")
 
   
Facility Type:
  Working Capital Loan
 
   
Interest Rate:
  Interest shall accrue on the unpaid principal balance of the Loan until paid
in full at the rate of twelve and one-half percent (12 1/2%) per annum
(“Interest Rate”); provided, however, if any installment of interest or payment
of principal and interest accrued and due at maturity remains unpaid on the 15th
day after the due date of such payment, such late payment may be subject to a
late charge of five percent (5%) of such late payment. Upon the occurrence and
during the continuance of an Event of Default under any of the Loan Documents
and until such Event of Default is cured, interest on the Loan will accrue at
the rate of three percent (3%) per annum above the Interest Rate.
 
   
Term:
  The Loan shall mature and be payable in full at the earlier of (a) twelve (12)
months from the Closing Date or (b) the sale of the Real Property (as defined
below) (“Maturity Date”); provided, however, the Borrower may request one (1)
six (6) month extension of the Maturity Date (“Extension Option”), which the
Lender shall grant provided that (i) the Borrower sends the Lender a written
notice of its intention to exercise the Extension Option (“the Extension Option
Notice”) at least thirty (30) days prior to the Maturity Date, (ii) no default
has occurred under the Loan and is continuing, (iii) the Borrower pays the
Lender a Loan Extension Fee equal to one half percent (1/2%) of the outstanding
principal balance of the Loan concurrently with delivery of the Extension Option
Notice.
 
   
Payments:
  Interest only payable quarterly on the first day of each calendar quarter
until the Maturity Date, as may be extended under the Extension Option, at which
time the entire principal balance of the Loan and all accrued and unpaid
interest, late fees, and default interest, together with any costs and fees due
under the promissory note, shall be due and payable in full.
 
   
Prepayment:
  The Loan may be prepaid in full or in part, without premium or penalty, at any
time, provided that there is no indebtedness outstanding under the Borrower's
Revolving Line of Credit with Evan Auld-Susott and Trevor Foster (“Senior
Lender”).

 



--------------------------------------------------------------------------------



 



     
 
   
 
   
Collateral:
  Second Deed of Trust on the Borrower's fee simple interest in certain
commercial real property situated at 91 Hill Avenue, Fort Walton Beach, Florida,
32548, (“Real Property”), which Second Deed of Trust shall be junior in priority
and subordinate to a First Deed of Trust in favor of the Senior Lender to secure
Borrower’s obligations under the Revolving Line of Credit.
 
   
Default:
  In the event that Borrower shall fail to perform its obligations to pay
interest quarterly or to pay the Loan in full at the Maturity Date, as may be
extended by the Extension Option, Lender may exercise its collection remedies as
provided in the Working Capital Promissory Note and the Second Deed of Trust.
 
   
Loan Documents:
  The Borrower shall execute and deliver a Working Capital Promissory Note, a
Second Deed of Trust, and such other agreements, certificates and other
instruments required by the Lender and its counsel in connection with the Loan
(“Loan Documents”). The Loan Documents shall contain such reasonable terms and
provisions as are customarily required by lenders in connection with loans
secured by real property.
 
   
Costs and Expenses:
  The Borrower shall pay all reasonable out of pocket costs and expenses
(including legal fees) actually incurred by the Lender in connection with the
preparation, negotiation, and review of Loan Documents, including premiums
related to a title insurance policy insuring the Lender’s second lien interest
in the Real Property.
 
   
Closing:
  Closing of the Loan shall be held at a location agreed to by the Borrower and
the Lender on or before April 13, 2008, unless the parties shall agree
otherwise.

      THE FOREGOING TERMS AND CONDITIONS ARE HEREBY ACCEPTED AND AGREED TO THIS
10th DAY OF APRIL, 2008.

     
 
   
 
   
 
  BORROWER:
 
HORNE INTERNATIONAL, INC.
 
By: /s/ Michael M. Megless
Name: Michael M. Megless
Title: Chief Financial Officer
 
 
LENDER:
 
/s/ Darryl K. Horne
DARRYL K. HORNE

 